MEMORANDUM**
Amarjit Samra, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming without opinion the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105a(a). We review an adverse credibility determination for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because the discrepancy in Samra’s testimony relates to the basis for his alleged fear of persecution and goes to the heart of his asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, Singh failed to establish eligibility for asylum or withholding of deportation. See de Leon-Barrios v. INS, 116 F.3d 391, 394 (9th Cir. 1997).
*648We lack jurisdiction to review Samra’s Convention Against Torture claim and due process claim because he did not exhaust either with the BIA. See Ortiz v. INS, 179 F.3d 1148, 1152-53 (9th Cir.1999) (Convention Against Torture); Vargas v. INS, 831 F.2d 906, 908 (9th Cir.1987) (due process claims involving procedural errors).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.